TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00749-CV




David Tennant, Appellant

v.

Jennifer Segura, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 283160, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        David Tennant and Jennifer Segura have filed a joint motion to dismiss stating that
they have entered a settlement agreement that disposed of all issues to be raised on appeal.  We grant
their motion and dismiss this appeal.
 
 
                                                                                                                                                             
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Joint Motion
Filed:   March 17, 2006